

Exhibit 10.8
        


May 16, 2018


Roger D. Tung
c/o
Concert Pharmaceuticals, Inc.
99 Hayden Avenue, Suite 500
Lexington, MA 02421


Dear Dr. Tung:
 
This agreement revises the terms of your continued employment as President and
Chief Executive Officer of Concert Pharmaceuticals, Inc. (the “Company” or
“Concert” and, with you, the “Parties”) reporting directly to the Company’s
Board of Directors (the “Board”), effective as of [_], 2018 (the “Effective
Date”). You agree to continue to perform the duties of your position and such
other duties as the Board may reasonably assign to you from time to time.
Although your position is for full-time employment, the Board has agreed that
you may maintain up to two advisory or consulting roles with other
organizations, as long as (i) such roles are disclosed to and discussed with the
Board’s Compensation Committee (the “Compensation Committee”) on an annual
basis, (ii) the Compensation Committee determines that such roles do not
conflict with your obligations to the Company, and (iii) you do not spend more
than 12 days per year in such roles, in the aggregate.


1.Salary. You will receive annualized base salary of $434,700 per year (as in
effect from the Effective Date), payable in accordance with the regular payroll
practices of the Company and less applicable taxes and withholdings, as in
effect from time to time. The base salary shall be subject to increase from time
to time by the Compensation Committee of the Board (the “Compensation
Committee”) in its exclusive discretion.


2.Bonus. During your employment, you may be eligible for an annual discretionary
performance bonus in addition to your base salary. Bonus compensation in any
year, if any, will be based on your performance and/or that of the Company, in
accordance with a general bonus program to be established by the Board (and
administered by the Compensation Committee) and will be payable not later than
two and one-half months following the calendar year, except as the bonus program
may from time to time provide.


3.Benefits; Vacation. You will be entitled to participate in all employee
benefit plans from time to time in effect for employees of the Company
generally. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Benefits are subject
to change at any time at the Company’s sole discretion. You will remain eligible
to accrue three weeks’ paid vacation in each calendar year (or such greater
amount as is generally made available in accordance with the Company’s policies
from time to time in effect), in addition to holidays observed by the Company.
Vacation may be taken at such times and intervals




--------------------------------------------------------------------------------





as you shall determine, subject to the business needs of the Company, and
otherwise shall be subject to the policies of the Company, as in effect from
time to time.


4.Expense Reimbursement. The Company will pay or reimburse you for all and
customary reasonable out-of-pocket business expenses incurred or paid by you in
the performance of your duties and responsibilities for the Company, subject to
any maximum annual limit and other restrictions on such expenses set by the
Company and to such reasonable substantiation and documentation as the Company
may specify. Any such reimbursement that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A” of the “Code”) shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect your
right to reimbursement of any other such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.


5.Confidentiality Agreement. You represent that you have complied and agree that
you will continue to comply with the Employee Confidentiality, Non-Competition,
and Proprietary Information Agreement between the Company and you dated May 17,
2006 (the “Confidentiality Agreement"). It is understood and agreed that a
breach by you of the Confidentiality Agreement would be a material breach of
this Agreement.


6.At-Will; Timing for Termination; Accrued Benefits. This employment letter is
not intended to create or constitute an employment agreement or contract
(express or implied) between you and the Company for a fixed term. It is also
important for you to understand that Massachusetts is an “at will” employment
state. This means that you will have the right to terminate your employment
relationship with the Company at any time for any reason, although you are
requested to give at least two weeks’ notice. Similarly, the Company will have
the right to terminate its employment relationship with you at any time for any
reason. You may terminate your employment hereunder for Good Reason (as defined
below) by providing notice to the Company of the condition giving rise to the
Good Reason no later than 90 days following the occurrence of the condition, by
giving the Company 30 days to remedy the condition and by terminating employment
for Good Reason within 30 days thereafter if the Company fails to remedy the
condition. Upon your termination, the Company will pay on the date of
termination any base salary earned but not paid through the date of termination
and pay for any vacation time accrued but not used to that date. In addition,
the Company will pay you any bonus that has been awarded to you and earned, but
not yet paid on the termination of your employment (together with the preceding
sentence, the “Accrued Benefits”). In the event of any termination of your
employment, other than a tem1ination under Section 7 or as provided for COBRA
under Section 7(c), the Company shall have no obligation to you under this
Agreement other than with respect to the Accrued Benefits.


7.
Termination without Cause; Termination for Good Reason.



(a)    Severance Pay. A termination by you for Good Reason, or any termination
of your employment by the Company (other than for Cause, as defined below,
death, or inability to perform as a result of physical or mental infirmity
(“disability”) shall entitle you to 15 months (the


2

--------------------------------------------------------------------------------





“Severance Pay Period”) of severance pay (the “Severance Pay”) and the other
compensation provided in this section, as well as to the Accrued Benefits. The
Severance Pay shall be calculated on the basis of your base salary as of the
date the Company gives you notice of your termination and shall be exclusive of
any bonus or benefit payments. The Company will provide the Severance Pay in the
form of salary continuation in accordance with the normal payroll practices of
the Company, beginning with the Company’s next regular payroll period following
the Effective Release Date (as defined below), with the first payment including
any amounts that would have been paid between the termination date and the
Effective Release Date if the payments had commenced on the termination date and
with the remaining payments made proportionately over the remainder of the 15
month severance period. The receipt of any severance benefits provided for under
this Section 7 or otherwise shall be dependent upon your delivery to the
Company, within 60 days following the date of termination of employment, of an
effective general release of claims in a form provided by the Company; provided,
however, that if the last day of the 60 day period falls in the calendar year
following the year of your date of termination, the severance payments shall be
paid or commence on the first payroll period of such subsequent calendar year
following the Effective Release Date. The date on which your release of claims
becomes effective is the “Effective Release Date.”


(b)    COBRA. In addition to Severance Pay, if you are participating in the
Company’s group health plan and/or dental plan at the time your employment ends
and you exercise the right to continue participation in those plans under the
federal law known as COBRA, or any successor law and if your employment has
ended for a reason other than resignation without Good Reason or termination for
Cause, the Company will continue to pay the full premium for such coverage that
is applicable for active and similarly-situated employees who receive the same
type of coverage (single, family, or other) until the earlier of (i) the end of
the Severance Pay Period (under either Section 7(a) or (c) as applicable) or
(ii) the date your COBRA continuation coverage expires, unless the Company’s
providing payments for COBRA will violate the nondiscrimination requirements of
applicable law, in which case this benefit will not apply.


(c)    Effect of Change of Control. If a Change of Control (as defined below)
occurs and if, within one year following such Change of Control, the Company or
any successor thereto terminates your employment other than for Cause, or you
terminate your employment for Good Reason, then the Severance Pay Period will be
increased by an additional three months and you will also receive an amount
equal to 1.5 times the greater of (i) your then current target bonus or (ii) the
actual bonus paid to you for the immediate preceding calendar year (payable
ratably in accordance with the Severance Pay). If the Change of Control is a
409A Change of Control Event (as defined below), in lieu of installments, the
Severance Pay and target bonus multiple will be paid in a single lump sum in the
Company’s next regular payroll period following the Effective Release Date
(subject to the same delay provided above where the 60 day period ends in the
following year). A “409A Change of Control Event” is a “change in the ownership
or effective control” of the Company or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5). In addition, if a Change of Control occurs and if,
within one year following such Change of Control, (a) the Company or any
successor thereto terminates your employment other than for Cause or your
employment ends on death or disability, or (b) you terminate your employment for
Good Reason, then all stock options held by you at such time shall immediately
vest in full, notwithstanding any contrary provision in any agreement evidencing
any such stock option.


3

--------------------------------------------------------------------------------







(d)
Definitions.



i.    For purposes of this Agreement, “Cause” shall include (i) your conviction
or plea of guilty or nolo contendere to a crime involving moral turpitude which
adversely affects your ability to perform your obligations to the Company or the
business activities, reputation, goodwill or image of the
Company or to a felony, (ii) your deliberate dishonesty or breach of fiduciary
duty which could be reasonably expected to or does cause material loss, damage
or injury to the Company, (iii) your material breach of the terms of this
agreement or your failure or refusal to carry out any material tasks assigned to
you by the Company in accordance with the terms hereof, which breach or failure
(only as to those susceptible to cure) continues for a period of more than ten
days after your receipt of ·written notice thereof and which could be reasonably
expected to or does cause material loss, damage or injury to the Company, (iv)
the commission
by you of any act of fraud, embezzlement or deliberate disregard of a rule or
policy of the Company known to you or contained in a policy and procedure manual
provided to you which could be reasonably expected to or does cause material
loss, damage or injury to the Company, or (v) the material breach or threatened
breach by you of any of the provisions of the Confidentiality Agreement which
could be reasonably expected to or does cause material loss, damage or injury to
the Company. (“Company,” for purposes of this section, shall include the Company
and any Company subsidiary.)


ii.    “Good Reason” shall mean, without your consent: (i) material diminution
in the nature or scope of your responsibilities, duties or authority, provided
that neither of the following (x) or (y) shall constitute Good Reason: (x) the
Company’s failure to continue your appointment or election as a director or
officer of any of its Affiliates nor (y) any diminution in the nature or scope
of
your responsibilities, duties or authority that is reasonably related to a
diminution of the business of the Company or any of its Affiliates, other than
any such diminution resulting from the sale or transfer of any or all of the
assets of the Company or any of its Affiliates; (ii) a material reduction in
your base salary other than one temporary reduction of not more than 120 days
and not in excess of 20% of your base salary in connection with and in
proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) relocation of your office more than 35 miles from
Lexington, Massachusetts; or (iv) material breach by the Company of any material
provision of this Agreement or any other service-providing agreement between the
Company or any of its Affiliates and you.


iii.    “Change of Control” shall mean (i) the acquisition of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly by any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), of securities of the Company representing a majority or more
of the combined voting power of the Company’s then outstanding securities, other
than an acquisition of securities for investment purposes pursuant to a bona
fide financing of the Company; (ii) a merger or consolidation of the Company
with any other corporation in which the holders of the


4

--------------------------------------------------------------------------------





voting securities of the Company prior to the merger or consolidation do not own
more than 50% of the total voting securities of the surviving corporation; (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an entity whose
equity interests are held, directly or indirectly, entirely by the same persons
and in the same proportions as the equity interests of the Company; or (iv) a
change in the composition of the Board that results, during any one year period,
in the Continuing Directors’ no longer constituting a majority of the Board (or,
if applicable, the board of directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on January 10, 2014 or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office after January
10, 2014 occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board.


8.Withholdings; Section 409A. Anything to the contrary notwithstanding, (a) all
payments required to be made by the Company hereunder to you shall be subject to
the withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation, and
(b) if and to the extent any portion of any payment, compensation or other
benefit provided to you in connection with your employment termination is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are a specified employee as defined in Section
409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the
payment, compensation or other benefit shall not be paid before the earlier of
(i) the expiration of the six month period measured from the date of your
“separation from service” (as determined under Section 409A) or (ii) the tenth
day following the date of your death following such separation from service (the
“New Payment Date”). The aggregate of any payments that otherwise would have
been paid to you during the period between the date of separation from service
and the New Payment Date shall be paid to you in a lump sum in the first payroll
period beginning after such New Payment Date, and any remaining payments will be
paid on their original schedule. For purposes of this Agreement, (i) each amount
to be paid or benefit to be provided shall be construed as a separate identified
payment for purposes of Section 409A, (ii) neither you nor the Company shall
have the right to accelerate or defer any payment or benefit hereunder unless
permitted or required by Section 409A, and (iii) any payments that are due
within the “short term deferral period” as defined in Section 409A or paid in a
manner consistent with Treas. Reg. § l.409A- l (b)(9)(iii) shall not be treated
as deferred compensation unless applicable law requires otherwise. The terms of
this employment letter are intended to be compliant with, or exempt from,
Section 409A; provided, however, that the Company shall have no liability to you
or to any other person in the event that the employment letter terms are
determined not to be so compliant or exempt.




5

--------------------------------------------------------------------------------





9.Parachute Taxation. The Company will make any payments due to you without
regard to whether Section 280G of the Code would limit or preclude the
deductibility of such payments (or any other payments or benefits) and without
regard to whether such payments would subject you to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the reduction or elimination of any payment and/or other benefit
(including the vesting of any equity awards), then the amounts payable under
this Agreement or otherwise will be reduced or eliminated as follows, as
determined by the Company, in the following order: (i) nonacceleration of any
stock options whose exercise price is at or above the fair market value of the
Company’s common stock as determined in the discretion of the Compensation
Committee (taking into account, as appropriate, the proceeds that would be
received in connection with the event covered by Section 4999) (“Underwater
Options”), (ii) nonacceleration of any stock options other than Underwater
Options, (iii) any vesting or distribution of restricted stock or restricted
stock units, (iv) any other taxable benefits, (v) any nontaxable benefits, and
(vi) the cash severance due under Section 7(a) above. Within each category
described in clauses (i), (ii), and (iii), reductions or eliminations shall be
made in reverse order beginning with vesting or distributions that are to be
paid the farthest in time from the date of the event covered by Section 4999.
The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting under this Agreement are required
to be reduced in accordance with the preceding sentence. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this paragraph), the amount of such underpayment or overpayment
will be immediately paid to you or refunded by you, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, “Total After-Tax Payments” means the
total of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to you or for your benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including the
tax described in Section 4999 of the Code).


l 0.    Miscellaneous.


(a)    Notices. All notices required or permitted under this Agreement must be
in writing and will be deemed effective upon personal delivery or three business
days following deposit in a United States Post Office, by certified mail,
postage prepaid, or one business day after it is sent for next-business day
delivery via a reputable nationwide overnight courier service addressed in the
case of notice to the Company at its then principal headquarters (with copies to
the Chairman of the Board and the Company’s General Counsel, which will not
constitute notice), and in the case of notice to you to the current address on
file with the Company. Either Party may change the address to which notices are
to be delivered by giving notice of such change to the other Party in the manner
set forth in this Section 10(a).


(b)    No Mitigation. You are not required to seek other employment or otherwise
mitigate the value of any severance benefits contemplated by this Agreement, nor
will any such benefits be reduced by any earnings or benefits that you may
receive from any other source. Notwithstanding any other provision of this
Agreement, any sum or sums paid under this Agreement will be in lieu of any
amounts to which you may otherwise be entitled under the


6

--------------------------------------------------------------------------------





terms of any severance plan, policy, program, agreement or other arrangement
sponsored by the Company or an affiliate of the Company.
(c)    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR TO ANY
OF THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT,
OR COVERED BY THE CONTEMPLATED RELEASE.
(d)    Severability. Each provision of this Agreement is intended to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Moreover, if an
arbitrator or a court of competent jurisdiction determines any of the provisions
contained in this Agreement to be unenforceable because the provision is
excessively broad in scope, whether as to duration, activity, geographic
application, subject or otherwise, it will be construed, by limiting or reducing
it to the extent legally permitted, so as to be enforceable to the extent
compatible with then applicable law to achieve the intent of the Parties.
(e)    Assignment. This Agreement will be binding upon and will inure to the
benefit of (i) your heirs, beneficiaries, executors and legal representatives
upon your
death and (ii) any successor of the Company. Any such successor of the Company
will be treated as substituted for the Company under the terms of this Agreement
for all
purposes. The Company may assign this Agreement without your consent, and such
an assignment will not terminate your employment for purposes of triggering your
entitlement to severance. You specifically agree that any assignment may include
rights under the Confidentiality Agreement without requiring your consent. As
used herein, “successor” will mean any person, firm, corporation or other
business entity that at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company and its subsidiaries. None of your rights to receive any
form of compensation payable under this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon your death or as provided in Section 10(k). Any attempted
assignment, transfer, conveyance or other disposition of any interest in your
rights to receive any form of compensation hereunder, except as provided in the
preceding sentence, will be null and void.


7

--------------------------------------------------------------------------------





(f)    No Oral Modification, Waiver, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged or any obligations thereunder waived
through a writing signed by you and the Board or any duly authorized executive
officer of the Company.
(g)    No Conflict of Interest. You confirm that you have fully disclosed to the
Company and its affiliates, to the best of your knowledge, any circumstances
under which you, your immediate family and other persons who reside in your
household have or may have a conflict of interest with the Company. You further
agree to fully disclose to the Company any such circumstances that might arise
during your employment upon your becoming aware of such circumstances.
(h)    Other Agreements. You hereby represent that your performance of all the
terms of this Agreement and the performance of your duties as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company. You also represent that you are
not a party to or subject to any restrictive covenants, legal restrictions,
policies, commitments or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit your ability to perform your
obligations under this Agreement, including noncompetition agreements or
nonsolicitation agreements, and you further represent that your performance of
the duties and obligations under this Agreement does not violate the
terms of any agreement to which you are a party. You agree that you will not
enter into any agreement or commitment or agree to any policy that would prevent
or unreasonably hinder your performance of duties and obligations under this
Agreement.
(i)    Disclosure of this Agreement. You acknowledge that the Company may
provide persons or entities who may employ or engage you with a copy of the
Confidentiality Agreement (or portions thereof) to highlight your continuing
obligations to the Company. You also acknowledge that the Company may be
obligated to disclose this Agreement or any portion thereof to satisfy
applicable laws and regulations.
(j) Survivorship. The respective rights and obligations of the Company and you
hereunder will survive any termination of your employment to the extent
necessary to preserve the intent of such rights and obligations.
(k)Beneficiaries. You will be entitled, to the extent applicable law permits, to
select and change the beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder upon your death by giving the Company written
notice thereof in a manner consistent with the terms of any applicable plan
documents. If you die, severance then due or other amounts due hereunder will be
paid to your designated beneficiary or beneficiaries or, if none are designated
or none survive you, your estate.


(I)    Company Policies. References in this Agreement to Company policies and
procedures are to those policies and procedures in effect at the Effective Date,
as the Company may amend them from time to time.
(m)Governing Law; Dispute Resolution. This Agreement must be construed,
interpreted, and governed in accordance with the laws of the Commonwealth of
Massachusetts without reference to rules relating to conflict of law. You and
the Company (a) hereby irrevocably submit to the exclusive jurisdiction of the
state courts of The Commonwealth of


8

--------------------------------------------------------------------------------





Massachusetts or the United States District Court located in The Commonwealth of
Massachusetts for the purpose of any action between the Company and you arising
in whole or in part under or in connection with this Agreement, (b) hereby
waive, to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (c) hereby agree not to commence any such
action other than before one of the above-named courts. Notwithstanding the
previous sentence, the Company or you may commence any action in a court other
than the above-named courts solely for the purpose of enforcing an order or
judgment issued by one of the above-named courts. In the event of a final
judgement in the Company’s favor, the Company shall be entitled to recover all
of its reasonably incurred costs and attorney’s fees in enforcing its rights
hereunder.
(n)Interpretation. The parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms. References to “day” or “days” are to calendar days, unless
the Agreement specifically refers to “business” days.
(o)Entire Agreement. This Agreement and any documents referred to herein,
including the Confidentiality Agreement, represent the entire agreement of the
Parties and will supersede any and all previous contracts, arrangements or
understandings between the Company and you relating to matters covered by this
Agreement, including specifically your prior employment agreement dated as
January 21, 2008 and amended as of December 30, 2008 and the version of this
Agreement entered into as of January 10, 2014.


 
 
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
/s/ Nancy Stuart
 
 
 
 
Nancy Stuart
 
 
 
 
Chief Operating Officer
 
 
 
Agreed and Accepted:
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
/s/ Roger D. Tung
 
 
 
10/31/2018
Roger D. Tung
 
 
 
Date:











9